                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT COOKEVILLE


SHAUNEILLE MORTON                              )
    Plaintiff,                                 )
                                               )
v.                                             )      Case No. 3:19-cv-1120
                                               )      Chief Judge Crenshaw/Frensley
WELLS FARGO/ASC AND                            )
SHAPIRO & INGLE, LLP.                          )


                            REPORT AND RECOMMENDATION

                                      I.
                           INTRODUCTION AND BACKGROUND

        Pending before the Court is Defendant, Wells Fargo Bank, N.A.’s (“Wells Fargo”) Motion

to Dismiss Plaintiff’s Complaint Against It for Insufficiency of Service of Process. Docket No. 9.

In its Motion, Defendant argues that despite this being the third action Plaintiff has filed against

Wells Fargo for essentially the same relief, Plaintiff has taken no action to serve Wells Fargo

through its registered agent as she had done in the previous lawsuits. Id. As a result, Defendant

seeks dismissal on the grounds that Plaintiff has failed to effect service as required by Fed. R. Civ.

P. 4(h). Id.

        The Defendant has recently filed a Motion to Dismiss for Failure to State a Claim and Lack

of Subject Matter Jurisdiction. Docket No. 30. In that Motion, Defendant states that “Plaintiff

attempted several other times to serve Wells Fargo improperly, and she was finally able to obtain

proper service on Wells Fargo recently.” Docket No. 30, p. 2. Because Plaintiff has now obtained

proper service on Wells Fargo as acknowledged by Wells Fargo in its recently filed Motion to

Dismiss, the undersigned recommends that Defendant’s Motion to Dismiss for Insufficiency of

Service (Docket No. 9) be DENIED as moot.




     Case 3:19-cv-01120 Document 33 Filed 04/17/20 Page 1 of 2 PageID #: 194
       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days

from receipt of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days from receipt of any objections filed in this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of receipt of this Report

and Recommendation can constitute a waiver of further appeal of this Recommendation. Thomas

v. Arn, 474 U.S. 140, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985), reh’g denied, 474 U.S. 1111 (1986).




                                                     JEFFERY S. FRENSLEY
                                                     U. S. Magistrate Judge




                                     2
    Case 3:19-cv-01120 Document 33 Filed 04/17/20 Page 2 of 2 PageID #: 195
